In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00005-CR



           JOHN TURNER GRAY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 366th District Court
                  Collin County, Texas
            Trial Court No. 366-81876-2014




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        A jury convicted John Turner Gray of continuous violence against the family. See TEX.

PENAL CODE ANN. § 25.11 (West 2011). Gray was sentenced to seven years’ imprisonment and

was ordered to pay a $5,000.00 fine. On appeal,1 Gray argues that the trial court erred in admitting

into evidence the 9-1-1 call made by the victim’s father, Lawrence Erck, because it contained

hearsay and statements that violated Rule 404(b).2 We find that Gray failed to preserve these

points for our review. Accordingly, we affirm the trial court’s judgment.

        When the State offered the 9-1-1 call, Gray took Erck on voir dire to establish that he was

not the custodian of the audio recording. Gray then objected that the State failed to lay the proper

predicate required to admit the audio recording. No further objection was made.

        “If a party asserts a different complaint on appeal than was made by objection at trial, the

issue is waived.” Brown v. State, 333 S.W.3d 606, 614 (Tex. App.—Dallas 2009, no pet.) (citing

Rezac v. State, 782 S.W.2d 869, 870 (Tex. Crim. App. 1990); Jones v. State, 111 S.W.3d 600, 604

(Tex. App.—Dallas 2003, pet. ref’d)). Because Gray’s complaints on appeal do not comport with

his objection below, he has not preserved this issue.




1
 Originally appealed to the Fifth Court of Appeals in Dallas, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
follow the precedent of the Fifth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.
2
 In companion cases 06-16-00003-CR, 06-16-00004-CR, and 06-16-00006-CR, Gray also appeals from convictions
of aggravated assault causing serious bodily injury, criminal mischief, and continuous violence against the family.

                                                        2
      We overrule Gray’s points of error and affirm the trial court’s judgment.




                                           Josh R. Morriss, III
                                           Chief Justice

Date Submitted:      June 16, 2016
Date Decided:        June 17, 2016

Do Not Publish




                                              3